Citation Nr: 0516915	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 28, 1994, for 
an award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2001 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which granted the veteran's claim for a total disability 
rating based on individual unemployability (TDIU), effective 
March 28, 2001.  The veteran perfected an appeal of the 
assigned effective date.  

In his substantive appeal (VA Form 9), received in March 
2002, the veteran requested a hearing before a Decision 
Review Officer (DRO).  Such a hearing was scheduled for April 
19, 2002; however, the veteran subsequently contacted the RO 
in April 2002 and canceled the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  In this case, review 
of the claims folder fails to reveal any 38 U.S.C.A. 
§ 5103(a) notice to the veteran on the underlying claim for a 
TDIU.  Therefore, pursuant to the GC opinion, discussed 
above, VA is not exempted from providing the veteran with 38 
U.S.C.A. § 5103(a) notice on the "downstream" issue of 
entitlement to an earlier effective date for assignment of a 
TDIU.  A remand is required to ensure that the veteran has 
received all notice required by the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  The Board realizes that 
he was provided a copy of the regulations implementing the 
VCAA in the February 2002 statement of the case (SOC).  But 
mere notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

As a consequence, the veteran's claim of entitlement to an 
earlier effective date for the grant of a TDIU was certified 
to the Board without him being given appropriate notice of 
the evidence necessary to substantiate his claim, his rights 
and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions: 

1.  The AMC or RO should notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
effective date earlier than March 28, 
2001 for the award of a TDIU, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim, 
including evidence of an earlier-filed 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the AMC or RO should 
readjudicate the veteran's claim for an 
effective date earlier than March 28, 
2001, for the grant of a TDIU.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
summarizes the pertinent evidence and all 
applicable laws and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



